DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicants limitation “disposed close to” with respect to the batteries and the standing wall which makes the claim indefinite as to what distance Applicants intend to limit.
2.	Claim 3 recites the limitation "said batteries" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
3.	Claim 5 recites the limitation "each battery" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 depends from claim 5 and is rejected based on dependency.
4.	Claim 7 recites the limitations "each battery" and “the batteries” in line 9.  There is insufficient antecedent basis for the limitations in the claim. They should recite “each of the two batteries”.
5.	Claim 8 recites the limitations "each battery" and “the batteries” in lines 5, 9-11.  There is insufficient antecedent basis for the limitations in the claim. They should recite “each of the two batteries”.
6.	Claim 9 recites the limitations "each battery" and “the batteries” in lines 2-5.  There is insufficient antecedent basis for the limitations in the claim. They should recite “each of the two batteries”. Claims 10 and 12 depend from claim 9 and are rejected based on dependency.
7.	Claim 11 recites the limitation "said batteries" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
8.	Claim 13 recites the limitation "the batteries" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 depends from claim 13 and is rejected based on dependency.
9.	Claim 15 recites the limitation "each battery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
10.	Claim 16 recites the limitation "each battery" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
11.	Claim 17 recites the limitations "each battery" and “the batteries” in lines 2-3 and 5-6.  There is insufficient antecedent basis for the limitations in the claim. They should recite “each of the two batteries”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 9-10, 12, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyashiro (US 9,545,968).
[Claims 9, 16 and 17] Regarding claims 9 and 16-17, Miyashiro discloses a saddled electric-powered vehicle configured by including approximately rectangular parallelepiped batteries (30) a battery case (50) battery-side terminals (32) on bottom surfaces of the batteries, and case-side terminals (71) engaged with the battery-side terminals wherein the battery case is arranged below a seat (60), pressing holders (61) that press the batteries housed in the battery case from above (FIG 2) the pressing holders making a front and rear pair for each battery (Miyashiro discloses front and rear pairs 61) wherein the two batteries are disposed next to each other in a vehicle width direction (FIG 2) an operation lever (62) for moving the case-side terminals up and down to connect or separate the battery-side terminals and the case-side terminals to/from each other by being operated in an up-and-down direction (When 62 is locked, the pressing elements 61 act on the batteries 30) and the operation lever is arranged at a position in a middle in the vehicle width direction between the two batteries (FIG 2).

    PNG
    media_image1.png
    899
    790
    media_image1.png
    Greyscale

[Claim 10] Regarding claim 10, Miyashiro discloses the saddled electric-powered vehicle according to claim 9, wherein the battery case has a bottomed box shape with an upper side open (FIG 2).
[Claim 12] Regarding claim 12, Miyashiro discloses the saddled electric-powered vehicle according to claim 9, wherein a rear carrier for loading baggage is arranged behind the seat (The frame at 59a can support articles).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashiro (US 9,545,968) in view of Saki et al. (US PG Pub 2013/0323567).
[Claim 11] Regarding claim 11, Miyashiro discloses the saddled electric-powered vehicle according to claim 9. 
-However, it fails to disclose wherein each pressing holder is provided with a rubber portion brought into contact with an upper surface of each battery.
-Nevertheless, Saki discloses an elastic body for a battery container made of spring or rubber in paragraph [0005].
-Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Miyashiro to have rubber as taught by Saki in order to make the force distribution (on the terminals of Miyashiro) even as disclosed in Saki paragraph [0005].
Allowable Subject Matter
1	Claims 1-2, 4 and 6 are allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614